DETAILED ACTION
Representative Figure

    PNG
    media_image1.png
    602
    766
    media_image1.png
    Greyscale

Pending Claim Tree

    PNG
    media_image2.png
    633
    545
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 1,3-7,9,10 and 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A claim has three parts: a preamble, a transitional phrase and a body. The preamble calls-out or specifies what the body of the claim will be defining, while the transitional phrase specifies whether the claim will be “open” or “closed.” During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee's right to exclude. During examination, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. 
The complete preamble of independent claims 1 and 18 calls-out “A stormwater management system.” The body of claim 1 specifies “a floor having a drainage opening,” “an outer filter assembly and an inner filter assembly” and details of the filter assemblies. Original dependent claim 18, now rewritten in independent form, specifies “a floor having a drainage opening,” “a filter assembly” and “a plurality of cells” and details of the structure of the plurality of cells.
In claim 1, at lines 11-12 & 22-23 (bridging pages 2-3 of the claim-set of June 23, 2022), it is unclear what is intended by the recitation, “water flowing from the stormwater management system.” At lines 19-20 of claim 1, “in the stormwater management system” is specified. In claim 18, at lines 4-5 “in the stormwater management system” is specified, while at line 8, “water flowing from the stormwater management system” is specified. At line 5 of claim 19, “in the stormwater management system” is specified, while at line 8, “water flowing from the stormwater management system” is specified. It is unclear what is intended by these recitations. It is unclear what constitutes being “in” said “stormwater management system.” It is unclear “from” where the stormwater flows. The claim is purported to be defining a “stormwater management system.” 
Patent claims define applicant’s invention. To refer to what is being called-out in the preamble, within the body of the claim in the manner that applicant has done, is akin to using a word that one is attempting to define in the definition.
Claim Rejections - 35 USC § 102/103
Claims 1,3-7,9,10 and 13-17 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over HEILMAN (US 2018/0028950 A1).
HEILMAN discloses floor 124, “inner filter assembly” (132 + 134) and “outer filter assembly” (114 + 130), including pivotal attachment means 181. Wall 124 is seen to be patentably indistinguishable from the disclosed wall 124 of HEILMAN. Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the disclosed filter mechanism into a floor dealing with rain or stormwater flows in order to contain silt or sediment. The areas recited in the dependent claims are submitted to be met, or alternatively, obvious to one of ordinay skill in the art, with sizing commensurate with expected flows.

    PNG
    media_image3.png
    469
    652
    media_image3.png
    Greyscale

Claim Objections
Claim 18 is objected to because of the following informalities:  the recitation, “the stormwater management system further comprising” is felt unnecessary.  
Information Disclosure Statement
	As an aid to guidance in complying with 37 CFR §§ 1.56, 1.97 and 1.98, Chapter 2000 of the MPEP has been written.
MPEP § 2001.06(b) [R-2]    Information Relating to or From Copending United States Patent Applications
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir.1972):

[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.

See also MPEP § 2004, paragraph 9.
Accordingly, the individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application.>See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.

Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive. The art rejections and many of the 112 rejections have been withdrawn in view of the amendments to the claims and/or arguments presented. No arguments against the original 112 rejection (paragraph bridging pages 3-4 of the Office Action of April 1, 2022) of the reference to the “stormwater management system” appearing in the body of the claim were presented.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776